DETAILED ACTION

Response to Amendment
	Claims 1, 3-5, and 7-14 are currently pending.  Claims 2 and 6 are cancelled.  Claims 11-13 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 3-5, 7-10, and 14 are rejected under the following new 102 and 103 rejections.  This action is made FINAL as necessitated by the amendment.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/21 was filed after the mailing date of the Non-Final Rejection on 3/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (“Magnetron sputtering amorphous carbon coatings on .
Regarding claims 1, 3, 4, and 14, Zhang et al discloses a lithium secondary battery comprising: a counter electrode (positive electrode), a working electrode (negative electrode), and an electrolyte solution; wherein the working electrode comprises a metallic lithium foil (lithium metal layer) formed on a copper sheet (current collector) and an amorphous carbon coating (carbon-based thin film) formed on the surface of the lithium foil and having a thickness of 110 nm; wherein the thickness of the lithium foil is 200 µm (Experimental and Fig. 1(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Magnetron sputtering amorphous carbon coatings on metallic lithium: Towards promising anodes for lithium secondary batteries”, Journal of Power Sources, Vol. 266, May 14, 2014, pp. 43-50) in view of Kim et al (US 2004/0058232).  The Zhang reference is applied to claim 1 for reason stated above.
However, Zhang et al does not expressly teach a negative electrode comprising an organosulfur protective layer on one surface of the carbon-based thin film not 
Kim et al discloses a protective layer that includes an organosulfur compound; wherein the organosulfur compound contains a thio functional group; wherein examples of the organosulfur compound includes 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives 

poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), 
poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) ([0025],[0026],[0029],[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang working electrode to include an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer, wherein the organosulfur protective layer includes an organosulfur compound such as 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide and an electron conductive polymer such as poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729